There are three exceptions relied upon by the defendant appellant, all to the refusal of the court below to give special instructions prayed by the defendant. These instructions practically (78)  depended upon the single question whether certain articles, such as dry goods, shoes, tobacco, powder, snuff, and candy, were or could be covered by an agricultural lien, under section 1799 of The Code.
The lien in question not only gave "a lien upon all the crops," to be made by the defendant upon the land in question, with full power to take and sell upon default; but also in apt and effective terms conveyed to the plaintiff, as further security for such advances, four mules and other personal property, with the ordinary powers of sale. This paper was therefore a valid chattel mortgage as to the personal property, and equivalent to a mortgage as to the crops. Rawlings v. Hunt, 90 N.C. 270. There is no allegation of fraud, compulsion or other undue influence in the execution of the lien, or the purchase or selection of the goods. They appear to have been bought at the usual prices by the defendant, and the debt therefrom resulting admitted by him. The appellant is the original lienor, and the original parties to the lien are the only parties before this court. Under these circumstances, we see no reason why the defendant could not purchase such goods as he saw fit, and charge his own property with the payment of the debt. Section 1799 of The Code was not intended simply to permit a person to give a lien upon his crop for advances; but also to give such a lien a "preference to all other liens *Page 53 existing or otherwise to the extent of such advance." Therefore, it should be strictly construed when the rights of other creditors intervene. Even where such claims do exist, it has been held that the mortgagor must determine his own needs in conducting his farm, and that his acceptance must be deemed conclusive between the parties, and not less so upon the claim of a subsequently derived title, and that the plaintiff was not bound to see that the property was used on the farm — his   (79) duty being discharged by furnishing it. Womble v. Leach,83 N.C. 84. In the leading case of Clark v. Farrar, 74 N.C. 686, this court, holding that an agricultural lien, valid upon its face, was void because it did not speak the truth, says that the deed may be good between the parties to it, though not good against a purchaser for value. We are not aware of any case wherein this court has held the contrary, between the original parties. As between them, even registration is not essential. Gayv. Nash, 78 N.C. 100, cited and approved in Reese v. Cole, 93 N.C. 87. The restrictive provisions in section 1799 of The Code are manifestly for the security of creditors and others dealing with the debtor. Reese v.Cole, supra.
If there were any elements of fraud or compulsion in this case, our judgment might be different, but as it is presented to us we can see no error. Whatever may be our sympathies, we cannot undertake to set up over parties, sui juris a quasi guardianship repugnant to our institutions and dangerously infringing upon the jus disponendi inseparable from ownership.
Affirmed.
(80)